DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitation of “wherein the natural fiber comprises any one of the following: hemp fiber, cotton fiber, burlap fiber, sisal fiber, elephant grass fiber, cellulose fiber, or combinations thereof.”  First, burlap is not a type of fiber, but rather a type of woven fabric made from jute, hemp, or other similar natural fiber.  Second, hemp, cotton, sisal, and elephant grass fibers are all types of cellulose fibers (i.e., fibers obtained from the bark, wood, or leaves of plants).  Thus, the claim recites a broad limitation (e.g., cellulose fiber) along with a narrow limitation (e.g., cotton fiber).  Thus, the scope of claim 1 is indefinite.  Independent claims 13, 21, and 23 are similarly rejected.  Claims 2-12, 14-20, 22, and 24 are also rejected for their dependency thereupon.
Claim 1 is also rejected for the recitation of “fiber,” which implies only a single fiber is employed rather than a plurality of fibers. Independent claims 13, 21, and 23 are similarly rejected.  Claims 2-12, 14-20, 22, and 24 are also rejected for their dependency thereupon.
Claim 6 recites the limitations “the EPDM,” “the mineral oil,” and “the filler material.”  There is insufficient antecedent basis for these limitations in the claim.  Note “a filler material” is recited in claim 4, but claim 6 is dependent upon claim 3.  EPDM and oil have not been previously recited in the claims. 
Claim 7 is indefinite for the recitation “wherein natural fiber.” It is unclear is said natural fiber is the same or different natural fiber of parent claim 1.  
Claim 8 recites the limitation “the vulcanized rubber granulate.” There is insufficient antecedent basis for this limitation in the claim.  Note the rubber granulate is not limited to being vulcanized until claim 3, while claim 8 depends from claim 1.  
Claim 23 is rejected as indefinite because the scope of “binging agent” is unclear.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 13, 14, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0299331 issued to Gilardi.
Gilardi discloses an artificial turf structure comprising a synthetic mat of a substrate having artificial grass filaments extending therefrom (i.e., an artificial turf pile carpet) and a filling layer of an infill material arranged (e.g., spread) between the artificial grass filaments (abstract).  The infill material comprises a coconut-based vegetable material, such as coco fiber (i.e., cellulose fiber) or peat, or other similar vegetable material in fibrous, ground and/or shredded form (abstract).  Said other vegetable material may include material derived from the bark of bushes and plants and/or natural fibers obtained from vegetables, in particular sisal and hemp fibers (section [0017]).  The infill may consist of only vegetable material or may be 10-90% vegetable material by volume (section [0018]).  The infill may also include rigid particle, such as sand, or resilient particulate materials, such as rubber (sections [0019]-[0022]).  Said rubber particles may be any type usually employed for artificial turf infill (section [0022]).  The various infill materials may be mixed together or may be applied to the artificial turf in layers (section [0024]).  
Thus, Gilardi teaches the invention of claims 1, 10, 13, 14, 21, and 23 with the exception of an explicit teaching that the infill comprises 10-40% by weight of fibrous coconut or other vegetable material.  The reference does teach said vegetable material, including coconut fibers, sisal fibers, and hemp fibers, may be present in an amount of 10-90% by volume (as opposed to “by weight” as claimed).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the fibrous vegetable material in an amount of 10-40% by weight.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  A skilled artisan would be motivated to find a suitable balance between infill materials in order to achieve desired properties (e.g., resiliency, softness, compactness, abrasiveness, drainage, and/or cost (section [0010])) for a particular end use.  Additionally, while cellulose fibers are generally lighter in weight than rubber particles, one of ordinary skill in the art would expect an infill mixture comprising rubber particles and up to 90% by volume cellulosic fibers to overlap the claimed range of 10-40% by weight of cellulose fibers.  Therefore, absent a showing of unexpected results achieved from the claimed range or other evidence of nonobviousness, claims 1, 10, 13, 14, 21, and 23 are rejected as being obvious over the Gilardi reference.  
Regarding claim 2, while the Gilardi reference fails to explicitly teach the infill consists of the fibrous vegetable material and rubber granules, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include only said fibrous vegetable material and rubber granules since such an embodiment would fall within the scope of the disclosed invention.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 2 is rejected as being obvious over the cited prior art.  
Claims 1, 2, 7, 9, 10, 13, 14, 18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0166984 issued to Nusca.  
Nusca discloses a method of making a synthetic turf comprising laying a turf comprising a mat having a plurality of synthetic grass blades extending therefrom (i.e., an artificial turf pile carpet) and laying down an infill material spread among said blades (abstract, sections [0020]-[0022], and Figure 4).  The infill material comprises a loose granular and fibrous product obtained from ground coconut (sections [0022] and [0023]).  Note coconut fibers are inherently cellulosic fibers.  The infill may comprise 20-90% by volume of the granular and fibrous coconut product (section [0033]).  The granular and fibrous coconut infill has a granulometry of 20-40% by wt. of 0.8-1.25 mm, 15-35% by wt. of 1.25-1.60 mm, and 50-70% by wt. of greater than 1.6 mm (sections [0025]-[0028]).  The granular and fibrous coconut infill may be mixed with a raw material of natural vegetable material having a size of 1.0-2.0 mm and a synthetic resilient loose material in elastomeric granules having a size of 0.8-2.5 mm (sections [0029]-[0032], [0066], [0068], and claim 4). The resilient elastomeric granules may be new or recycled rubber granules (sections [0034]-[0036]).  A surfactant may be applied onto the infill material to assist with water drainage through the turf (sections [0040] and [0071]).  
Thus, Nusca teaches the invention of claims 1, 7, 9, 10, 13, 14, 18, 21, and 23 with the exception of a teaching that the infill comprises 10-40% by weight of fibrous coconut or other vegetable material.  The reference does teach the fibrous and granular coconut product may be present in an amount of 20-90% by volume (as opposed to “by weight” as claimed).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the fibrous vegetable material in an amount of 10-40% by weight.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  A skilled artisan would be motivated to find a suitable balance between infill materials in order to achieve desired properties (e.g., elasticity, bounce back properties of a ball, impact absorption, compactness, coolness, drainage, and/or cost (sections [0008], [0009], and [0017])) for a particular end use.  Additionally, while cellulose fibers are generally lighter in weight than rubber particles, one of ordinary skill in the art would expect an infill mixture comprising rubber particles and up to 90% by volume cellulosic fibers to overlap the claimed range of 10-40% by weight of cellulose fibers.  Therefore, absent a showing of unexpected results achieved from the claimed range or other evidence of nonobviousness, claims 1, 7, 9, 10, 13, 14, 18, 21, and 23 are rejected as being obvious over the Nusca reference.  
Regarding claim 2, while the Nusca reference fails to explicitly teach the infill consists of the fibrous vegetable material and rubber granules, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include only said fibrous vegetable material and rubber granules since such an embodiment would fall within the scope of the disclosed invention.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 2 is rejected as being obvious over the cited prior art.  
Claims 1, 2, 7, 9, and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0071546 issued to Sick et al. in view of US 2008/0299331 issued to Gilardi, US 2010/0166984 issued to Nusca, and KR 101387601 issued to Kim.
Sick discloses a method for making artificial turf infill material comprising providing an initial composition of a granulate, at least one type of pigment, and a fluid binding agent, mixing said initial composition, adding water and a catalyst to the initial composition during the mixing thereof to cure into an initial coating on the granulate (abstract).  A subsequent composition comprising the coated granulate, at least one type of pigments, and the fluid binding agent is mixed together with the addition of water and the catalyst to provide a subsequent coating on the granulate (abstract).  Said coating granulate is employed as infill for an artificial turf comprising an artificial turf carpet by spreading a layer of said infill between artificial turf fibers of the artificial turf carpet (abstract and section [0064]). 
The granulate is an elastomeric or elastic granulate, such as an EPDM granulate (sections [0016], [0017], and [0045]). The granulate has an average diameter of 0.1-3.0 mm (section [0048]).  The fluid binding agent comprises at least one type of polymer component, such as a polyurethane isocyanate, and polyols, wherein said polymer component is cured into a type of polyurethane by the water and catalyst (abstract and sections [0055]-[0059]).  
Thus, Sick teaches the invention of claims 1, 2, 9, and 12-24 with the exception that the infill includes 10-40% by weight of natural cellulosic fibers, wherein said natural fiber is attached to the rubber granulate via one of the coatings.  However, it is known to mix natural cellulosic fibers with rubber granulate for use as infill materials.  Additionally, it is known in the art to attach fibrous infill to granulate infill via a coating.
Specifically, as set forth above, Gilardi and Nusca teach environmentally friendly infill materials comprising a mixture of cellulosic fibers (e.g., coconut, sisal, and hemp) and rubber granulates, wherein the cellulosic fibers provide desirable properties to the infill material (e.g., increase in softness, coolness, and moisture, reduced compactness and abrasiveness, and/or low cost). Also, Kim discloses an infill material for artificial turf, said infill comprising rubber (e.g., EPDM) granulate having a binder coating thereon, wherein the coating includes fibers (e.g., hydrophilic fibers and biodegradable fibers) attached to the rubber granulate to provide durable moisture control and antistatic properties that will not wash away over time (abstract, translation, page 4, 3rd and 4th paragraphs, and page 5, 4th paragraph).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix cellulosic fibers into the Sick rubber granulate to incorporate desirable properties of said cellulosic fibers (e.g., softness, moisture and temperature control, reduction in compaction and abrasiveness, relatively low cost, etc.) into the infill, wherein said fibrous properties are durable due to the fibers being attached to the rubber granulate via one of the coatings.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1, 2, 9, and 12-24 are rejected as being obvious over the cited prior art.  
Regarding claim 7, Nusca teaches the coconut fibers have a size within the ranges claimed.  As such, claim 7 is rejected along with parent claim 1.  
Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0299331 issued to Gilardi in view of US 2019/0071546 issued to Sick et al., US 2010/0151158 issued to Mashburn et al., and “Ethylene-Propylene Rubbers & Elastomers,” author unknown.
Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0166984 issued to Nusca in view of US 2019/0071546 issued to Sick et al., US 2010/0151158 issued to Mashburn et al., and “Ethylene-Propylene Rubbers & Elastomers,” author unknown.
Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0071546 issued to Sick et al. in view of US 2008/0299331 issued to Gilardi, US 2010/0166984 issued to Nusca, and KR 101387601 issued to Kim, as applied to claim 1 above and in further view of US 2010/0151158 issued to Mashburn et al. and “Ethylene-Propylene Rubbers & Elastomers,” author unknown.
Regrading claims 3 and 4, Gilardi and Nusca fail to teach the rubber granules are EPDM rubber and Gilardi, Nusca, and Sick fail to teach the EPDM rubber granules are vulcanized and include filler and a plasticizer.  However, such rubber granules are well known in the art of infill materials.  For example, as noted Sick teaches suitable rubber infill materials include EPDM rubber.  Additionally, Mashburn teaches known infill materials for artificial turf include EPDM rubber granules (section [0022]).  Furthermore, the “Ethylene-Propylene Rubbers” article teaches EPDM polymers are commonly vulcanized with sulfur and are suitable for filler and plasticizer loading, which render the rubber economical (page 1, 4th paragraph and page 4, 1st paragraph).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a vulcanized EPDM rubber granule, including filler and a plasticizer as is known in the art.  Such a modification would have yielded predictable results to the skilled artisan (e.g., low cost, durable, and resilient infill material).  Therefore, claims 3 and 4 are rejected as being obvious over the cited prior art. 
Regarding claims 5 and 6, while the cited prior art fails to teach the suitable fillers include kaolin clay or chalk (i.e., calcium carbonate) and a suitable plasticizer is mineral oil or appropriate amounts of each component in the EPDM rubber granule, claims 5 and 6 are rejected as being obvious over the cited prior art.  Specifically, EPDM infill materials are well known in the art of artificial turfs.  As such, the composition thereof are also well known and understood by the skilled artisan.  Additionally, kaolin and calcium carbonate are well known in the polymeric art as common filler materials.  Likewise, mineral oil is a well-known plasticizer in the polymeric art.  Applicant is hereby given Official Notice of these facts. [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.]  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate filler and plasticizer components and amounts thereof for the known EPDM infill composition in order to achieve the desired infill properties.  Such modification would only involve routine skill in the art to determine the optimum or workable components and ranges of the EPDM composition.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 5 and 6 are rejected over the cited prior art.  
Regarding claim 8, while the cited prior art does not teach vulcanized rubber granulate includes additives comprising a polyethylene based dye and a compatibilizer, such additives are known in the polymeric art.  Specifically, colored polyethylene based masterbatches are well known in the art as a means of adding color to a polymeric composition.  Additionally, compatibilizers are well known additives employed to enhance the miscibility of various components of polymer compositions.  Applicant is hereby given Official Notice of these facts. [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.]  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a polyethylene based dye masterbatch and compatibilizer to the known EPDM infill composition in order to provide color thereto and to enhance the compatibility of the polyethylene and EPDM polymers.  Such modification would have yielded predictable results to the skilled artisan.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 8 are rejected over the cited prior art.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0299331 issued to Gilardi in view of US 2013/0243976 issued to Lee.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0166984 issued to Nusca in view of US 2013/0243976 issued to Lee.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0071546 issued to Sick et al. in view of US 2008/0299331 issued to Gilardi, US 2010/0166984 issued to Nusca, and KR 101387601 issued to Kim, as applied to claim 1 above and in further view of US 2013/0243976 issued to Lee.
While Gilardi, Nusca, and Sick fail to teach the use of a sprinkler system with the disclosed artificial turfs, such sprinklers are well known in the art.  For example, Lee teaches an artificial turf comprising infill layer dispersed between the artificial grass pile filaments (abstract).  Lee teaches it is known to use a sprinkler to frequently spray water on the surface of an artificial turf, including those having black crumb rubber and green EPDM infill in order to cool down the surface temperature thereof (section [0036]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sprinkler system into the artificial turfs of Gilardi, Nusca, and Sick in order to spray water on the surface thereof to cool down the surface temperature of the infill.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 11 is rejected as being obvious over the cited prior art.  

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following art includes a common inventor:  US 2019/0242071, US 2019/0292731, and US 2019/0292732.  The following art employs cellulosic fibers in artificial turf infill:  US 2018/0179711 issued to Wu, US 2003/0182855 issued to Prevost, and EP 3936665 issued to Seifert.  Additionally, the Wikipedia entry for EPDM is included to evidence the publication date of the “Ethylene-Propylene Rubbers & Elastomers” article.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 7, 2022